Citation Nr: 0534004	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  97-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for dental trauma for 
the purpose of receiving dental treatment.

2.  Entitlement to service connection for residuals of a head 
injury, to include non-psychotic organic brain disorder 
(claimed as dementia).

3.  Entitlement to an increased disability rating for 
service-connected hypertension with headaches, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother

ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal form rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from March 1969 to May 
1982.

In a September 1996 rating action, the RO, in pertinent part, 
denied claims of entitlement to service connection for dental 
trauma and for dementia, and to an increased disability 
rating for service-connected hypertension.  The veteran 
indicated disagreement with those denials and, after being 
issued a Statement of the Case (SOC), perfected his appeal by 
submitting a substantive appeal (VA Form 9) in November 1996. 

In a March 1997 rating action, the RO denied a claim of 
entitlement to service connection for a head injury.  The 
veteran perfected his appeal of that issue by submitting a 
substantive appeal in October 1997.  In an October 1998 
rating decision, the RO again denied service connection for a 
head injury, this time characterized as a gunshot wound to 
the head, and for an organic brain disorder.

In October 2003 and again in August 2004, the Board remanded 
these claims.  The case is again before the Board for 
appellate consideration.



Clarification of issue on appeal

During the course of this appeal, the RO separately 
adjudicated claims seeking service connection for residuals 
of a gunshot wound to the head and for non-psychotic brain 
disorder, claimed as dementia.  The veteran appealed both 
issues.  The veteran has repeatedly indicated that he was 
claiming service connection for a "head injury", which he 
alleged was due to a gunshot wound.

As was noted by the Board in its August 2004 remand, the 
veteran's service medical records do not document a gunshot 
wound to the head; instead, these records show that he was 
assaulted in April 1982 and struck on the head by a lead 
pipe, resulting in a laceration injury that required 8-10 
sutures to repair and a diagnosis of probable post-concussion 
syndrome.  Given these findings, the Board believes that 
these issues are fairly construed as encompassing a single 
claim of entitlement to service connection for residuals of 
an in-service head injury, to include non-psychotic organic 
brain disorder.  The issue has been restated accordingly.

Issue not on appeal

As was noted in the Board's October 2003 and August 2004 
remands, the record shows that the veteran, in March 1999, 
withdrew his appeal of his claim of entitlement to service 
connection for alcoholism and cocaine abuse.


FINDINGS OF FACT

1.  In-service injury to teeth numbers 7 and 8, with 
ameliorative extraction of teeth numbers 9 and 10, is shown 
to have been the product of in-service trauma.

2.  The existence of organic brain disorder is not shown by 
competent clinical evidence.

3.  Service-connected hypertension is manifested by diastolic 
pressure readings predominantly below 110, and by systolic 
pressure readings below 170.  The medical evidence indicates 
that headaches are not part of the service-connected 
hypertension.

4.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
hypertension so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  Service connection for dental trauma to teeth numbers 7, 
8, 9 and 10 is warranted for the purpose of entitlement to VA 
dental treatment.  38 U.S.C.A. §§ 1110, 1131, 1712(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2005).

2.  Residuals of a head injury, to include non-psychotic 
organic brain disorder (claimed as dementia), were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria to an increased disability rating for 
service-connected hypertension with headaches are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (in effect prior to January 12, 1998), Diagnostic 
Code 7101 (in effect as of January 12, 1998).

4.  The criteria for an increased disability rating for 
service-connected hypertension on an extraschedular basis 
have not been met.  38 C.F.R. 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for dental trauma 
and for residuals of a head injury, which are specifically 
identified as a non-psychotic organic brain disorder.  He 
specifically alleges that he incurred trauma to his front 
teeth during service when he fell in the shower, and that he 
incurred an in-service head injury when he was shot in the 
head (as is noted elsewhere in this decision, the record 
shows that he was not shot in the head, but he was hit in the 
head with a lead pipe during service).  In addition, he is 
seeking an increased disability rating for his service-
connected hypertension, which he alleges is more severe than 
currently evaluated.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
September 1996, March 1997, and October 1998 rating actions, 
the statements of the case (SOC) and various supplemental 
statements of the case (SSOCs) issued during the course of 
the development of his appeal of the relevant law and 
regulations pertaining to his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
April 2003 and August 2004.  These letters advised the 
veteran of the provisions relating to the VCAA.  
Specifically, he was advised that VA was responsible for 
obtaining service medical records and relevant records from 
any federal agency, to include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain copies of relevant 
records not held by a federal agency, to include records from 
state or local governments, private doctors and hospitals, or 
current or former employers.  He was furnished with VA Form 
21-4142, Authorization and Consent to Release Information, to 
facilitate release of medical evidence from private doctors 
and hospitals.  He was specifically advised by the letter 
sent to him in August 2004 that, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
While the veteran's claims were initially considered by the 
RO in July 1996, March 1997, and October 1998, prior to the 
issuance of any VCAA letter (and indeed, prior to the 
promulgation of the VCAA in 2000), these claims were 
subsequently adjudicated by the RO following issuance of VCAA 
notice in April 2003 and August 2004, as reflected by the 
SSOC issued in June 2005.  The Board accordingly finds that 
there is no prejudice to the veteran or violation of the 
requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the RO repeatedly sought 
additional medical records as they were identified by the 
veteran in the course of his appeal.  The evidence includes 
VA medical records, the report of a VA examination, VA and 
private medical statements, and service medical records.  The 
veteran has not identified any existing and unobtained 
evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He presented testimony at 
hearing at the RO in November 1996.  He was also offered the 
opportunity to present testimony at a hearing before a 
Veterans Law Judge, but either cancelled a scheduled hearing 
(in October 2003) or failed to report for a scheduled hearing 
without explanation (in March 2004).  There are no 
outstanding hearing requests.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for dental trauma for 
the purpose of receiving dental treatment.

Pertinent law and regulations

Service connection - dental conditions

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter.  38 C.F.R. § 3.381(a) (2005).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which is service-connected and compensable in 
degree; or is service-connected, but not compensable in 
degree, if the veteran qualifies under one of the categories 
outlined in subsection (b) of 38 U.S.C.A. § 1712 and in 38 
C.F.R. § 17.161 (2005).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable in degree; or

(B) is service-connected, but not compensable in degree, if :

(i) the dental condition or disability is shown to have been 
in existence at the time of the veteran's discharge or 
release from active military, naval, or air service;

(ii) the veteran had served on active duty for a period of 
not less than 180 days or,

(iii) application for treatment is made within 90 days after 
such discharge or release, except that (I) in the date of 
such veteran's subsequent discharge or release from such 
service, and (II) if a disqualifying discharge or release has 
been corrected by competent authority, application may be 
made within 90 days after the date of correction; and

(iv) the veteran's certificate of discharge or release from 
active duty does not bear a certification that the veteran 
was provided, within the 90-day period immediately before the 
date of such discharge or release, a complete dental 
examination (including dental x- rays) and all appropriate 
dental services and treatment indicated by the examination to 
be needed;

(C) is a service-connected dental condition or disability due 
to combat wounds or other service trauma, or of a former POW;

(D) is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service;

E) is a non-service-connected condition or disability of a 
veteran for which treatment was begun while such veteran was 
receiving hospital care under this chapter and such services 
and treatment are reasonably necessary to complete such 
treatment; or where,

(F) the veteran is a former POW who was detained or interned 
for a period of not less than 90 days;

(G) the veteran has a service-connected disability rated as 
total; or where,

(H) the dental treatment is medically necessary (i) in 
preparation for hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter.  38 
U.S.C.A. § 1712(a)(1),(2).

Under 38 C.F.R. § 17.161 (2005), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
2002); 38 C.F.R. § 17.93.

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction.  38 C.F.R. § 
17.161(b)(1).

Class II also includes those veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release. 
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  38 C.F.R. § 17.161(b)(2).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  38 C.F.R. § 
17.161(d).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e).

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions:  (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. § 
17.161(f).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g) (2005).  38 C.F.R. § 17.161(i).

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j).

Analysis

As is noted above, service connection for dental trauma 
resulting in treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
is established solely for the purpose of receiving outpatient 
dental treatment; see 38 C.F.R. §§ 3.381(a), 17.161 (2005).  
See also 38 C.F.R. § 4.150 (2005) [Schedule of ratings - 
dental and oral conditions], enumerating those disabilities, 
all of which pertain to injury to the maxilla or mandible, 
for which VA compensation may be awarded.

There are various means, identified by regulation as 
"Classes", by which entitlement to outpatient dental 
treatment can be established.  It is clear that the veteran 
does not fall into most of these classes.  

Class II eligibility requires discharge from service after 
September 30, 1981 when such service includes service on 
active duty during the Persian Gulf War (beginning on August 
2, 1990).  While the veteran served until May 1982, he did 
not serve at any time during the identified Persian Gulf War 
period.  Class II eligibility can also be established when 
separation from active duty occurred before October 1, 1981.  
The veteran in this case separated from active duty 
subsequent to that date.

Class I eligibility requires that there be a service-
connected compensable dental disability.  Those disabilities 
are identified at 38 C.F.R. § 4.150 and, as noted above, 
pertain to disabilities of the maxilla and mandible.  The 
veteran has not established service-connection for any of 
those enumerated disabilities.

Class II(b) and II(c) eligibility requires prisoner of war 
status.  The veteran was not a prisoner of war. 

Class IIR eligibility requires a prior denial of a claim by 
VA, and an application for retroactive benefits that was made 
by April 5, 1984.  No such application or prior denial of a 
claim for dental benefits is of record.

Class III eligibility requires the presence of a dental 
condition deemed to be aggravating a service-connected 
disability.  The evidence does not show, nor has the veteran 
contended, that his dental problems aggravate any service-
connected disability.

Class IV eligibility requires a 100 percent schedular rating, 
or a 100 percent rating as a result of individual 
unemployability.  No such ratings are currently assigned.

Class V eligibility requires participation in a VA Chapter 31 
rehabilitation program.  The evidence does not show that the 
veteran is a participant in any such program.

Class VI eligibility requires receipt of VA medical treatment 
and a finding that outpatient dental care is medically 
necessary.  While the veteran has been accorded recent VA 
medical treatment, there are no clinical findings that such 
treatment concomitantly required dental treatment.

In brief, the only means by which the veteran can establish 
eligibility for outpatient dental treatment is under Class 
II(a), which provides for such treatment for a service-
connected noncompensable dental disability or condition 
resulting from combat wounds or service trauma.  Under 
38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses and periodontal 
disease will be considered service connected, with VA 
determining whether each defective or missing tooth, and each 
disease of the teeth and periodontal tissues, was incurred or 
aggravated in line of duty during active service.  

To that end, a succinct review of the veteran's service 
dental records is appropriate.  

The report of the veteran's service entrance medical 
examination, dated in February 1969, shows that teeth numbers 
1, 5, 16, 17, and 32 were missing, and that teeth numbers 2, 
15, 18, and 31 were restorable.  Service dental records show 
a notation, apparently made at or near the time of service 
entrance, of "poor oral hygiene!" (exclamation in 
original).  He thereafter underwent extensive dental 
treatment, with medical records reflecting treatment to 
include root canals for teeth numbers 7 and 8 in September 
and October 1971.

Significantly, dental records dated in July 1977 show that he 
was seen with complaints of a "broken tooth" after falling 
in the shower; on examination, damage to teeth numbers 7 and 
8 was noted with trauma to the anterior maxillary region.  
Tooth number 7 was evulsed as a result of the trauma, with 
tooth number 8 requiring extraction two weeks later.  Dental 
records dated in April 1979 show that teeth numbers 9 and 10 
were extracted as well.  The report of the veteran's service 
separation medical examination, dated in January 1982, shows 
that teeth numbers 5, and 7 through 10, were missing and were 
replaced by a denture.  Teeth numbers 1, 17, 30 and 32 were 
identified as restorable.

While the medical evidence indicates that the veteran had 
been accorded treatment for teeth numbers 7 and 8 prior to 
July 1977, it cannot be denied that the evidence also shows 
that he incurred traumatic injury to those teeth in July 
1977, resulting in evulsion of tooth number 7 and extraction 
of tooth number 8.  In addition, teeth numbers 9 and 10 were 
later extracted, apparently for treatment purposes, and a 
bridge installed.  (The Board notes that this bridge extended 
to tooth number 5; however, the evidence shows that tooth 
number 5 had been missing on service entry, and was not 
related to the subsequent trauma that evulsed tooth number 7 
and required extraction of teeth 8 through 10.)

In brief, the evidence demonstrates that the veteran incurred 
extraction of teeth 7 through 10 due to service trauma, and 
that service connection for traumatic injury to teeth 7 
through 10 as a noncompensable dental disability is 
established under Class II(a).  38 C.F.R. § 17.161(c).  

The evidence, however, does not establish entitlement to such 
benefits for any other teeth.  The veteran's service dental 
and medical records do not reflect trauma to any other teeth, 
nor is there any clinical evidence that any current dental 
problems are related to the veteran's period of active 
service.  The report of a January 2005 VA dental examination 
specifically notes the current manifestation of various 
dental problems, to include loss of many teeth (teeth numbers 
1 through 5, 12 through 14, 16, and 32, in addition to teeth 
numbers 7 through 10), heavy calculus deposits, and extensive 
caries, but includes a finding by the examiner that it was 
more likely than not that the continued loss of teeth and the 
present state of the veteran's oral health was not the result 
of the injury that caused him to lose teeth 7 through 10.  

2.  Entitlement to service connection for residuals of a head 
injury, to include non-psychotic organic brain disorder 
(claimed as dementia).

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran seeks service connection for organic brain 
disease, which he contends is due to an injury sustained in 
service, specifically a purported gunshot wound to the head.  
It appears that the veteran further contends that various 
problems, including his self-defeating and self-destructive 
behavior is due to the claimed organic brain disease.

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

The report of a VA examination conducted in January 2005, 
which is the most recent clinical evaluation of the veteran's 
status, shows that the manifestation of a brain disorder was 
expressly considered and rejected.  This report shows, in 
pertinent part, "he has no brain disorder...."  In support of 
that conclusion, the examiner noted, in the lengthy 
examination report, that skull x-rays were negative.  The 
examiner additionally noted a long history of alcohol and 
drug abuse on the part of the veteran, including the fact 
that the records showed that he had arrived for VA multiple 
medical appointments in an intoxicated state and smelling of 
alcohol.

Indeed, the same VA examiner stated in April 1999 VA that: 
"Statements pertaining to memory loss, dementia and so on 
cannot be taken seriously until the patient has been kept in 
a drug-free atmosphere for a long enough period of time to 
exclude interference from alcohol or other recreational 
substances." 

This assessment is congruent with other evidence of record, 
which reveals a long history of polysubstance abuse, without 
any findings of an organic brain disorder.  As an example, 
the report of a hospitalization in January and February 1996 
at a private facility includes diagnoses of alcohol 
dependence and cocaine dependence, and dementia "by 
history".  Another hospitalization report from November to 
December 1990, included the diagnosis of continuous alcohol 
dependence.  No organic brain disease was even mentioned.    

A thorough review of the claims folder by the Board reveals 
that although the veteran has complained over the years of 
various problems which he claims are due to a head injury in 
service, the overwhelming weight of the competent medical 
evidence indicates that no organic brain disease in fact 
exists.  This dates back to shortly after he left service in 
May 1982.  During a July 1984 VA psychiatric examination, the 
examiner, while noting a head injury in a street fight in 
1982, found no evidence of neurological disease.  

There are some medical records in the file which do refer to 
organic brain disease.  However, these appear to have been 
based on the veteran's own self reports, not on objective 
clinical findings.  For example, in a March 1996 private 
hospital report, it was noted that "the veteran "reports 
'dementia' [secondary] to head injuries".  However, after 
being thoroughly evaluated during the hospitalization, the 
veteran's discharge diagnoses were the usual alcohol 
dependence and cocaine dependency.  Blackouts and dementia 
were diagnosed by history only.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history].     

Perhaps the strongest evidence in the veteran's favor on the 
point of the existence of an organic brain disorder is the 
report of a May 1998 VA examination.  The VA examiner 
diagnosed non-psychotic organic brain organic brain disorder.  
However, the examiner specifically stated "The C-file is 
unavailable at the time of the examination.  This May 1998 
diagnoses, based as it is on the veteran's own report,
is  of no probative value.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) [the Board is not required to accept doctors' 
opinions that are based upon the claimant's recitation of 
medical history]; and Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis].  

The 1999 and 2005 VA examiner based his opinion on what was 
obviously an exhaustive review of the veteran's extensive 
medical records.  The detail presented in the two reports is 
indeed impressive.  The picture portrayed in those reports is 
that of an individual with severe, long-standing substance 
abuse problems.  The examiner made it clear that there is no 
objective clinical evidence of residuals of any in-service 
head trauma. The Board finds this evidence, which is recent, 
based on extensive review of the medical records, congruent 
with the objective medical history, and supported by negative 
clinical evidence, to be extremely probative.

Boiled down to its essence, the evidence in favor of the 
veteran's claim consists of his own statements that he has 
organic brain disease.  It is well established that lay 
statements on medical matters such as diagnosis are lacking 
in probative value.  cannot be used to establish a nexus 
between a current disability and service. The Court has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  As noted above, this applies even if the veteran's 
contentions are transcribed by a medical professional.  See 
Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996) [generally 
observing that an opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described].  

The Board therefore finds that a preponderance of the 
evidence is against the veteran's claim as to the matter of 
the current existence of the claimed disability.  
In the absence of a current organic brain disorder, Hickson 
element (1) is not satisfied, and the veteran's claim fails 
on that basis.

The absence of a current disability is a sufficient basis 
upon which to deny the claim.  For the purpose of 
completeness, however, the Board will briefly address the 
remaining two Hickson elements. 

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records reflect that he 
incurred a head injury in April 1982, while in service.  
While an emergency room record shows that he claimed that he 
had been "shot in the head", with a scalp laceration and a 
concussion noted as diagnoses, service medical records dated 
thereafter reflect a history of being struck on the left side 
of the head with a lead pipe during an assault.  A service 
treatment record dated approximately nine days following the 
alleged assault indicates an assessment that, since there 
were no focalizing signs or changes in blood pressure, or 
vertigo, "this is most probably post concussive syndrome 
which may last up to a [year]."  

The Board, based on this evidence, finds that Hickson element 
(2), in-service injury or disease, is met; while there is no 
evidence of the gunshot wound the veteran claimed at the time 
and now claims, the evidence dated in April 1982 clearly 
demonstrates that he incurred an in-service head injury.  

In the absence of a current disorder, Hickson element (3), a 
medical nexus, cannot be satisfied, since there cannot be a 
relationship between two elements when only one element 
exists.  As has been discussed above, the veteran's own 
medical nexus opinion is meritless.  See Espiritu, supra; see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a head injury, to 
include a non-psychotic brain disorder.  That claim, 
therefore, fails.

3.  Entitlement to an increased disability rating for 
service-connected hypertension with headaches, currently 
evaluated as 10 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria

During the pendency of the veteran's claim, which was filed 
in May 1996, VA issued revised regulations amending the 
portion of the rating schedule dealing with hypertension.

The Court has held in the past that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The "Karnas" rule has, 
however, since been limited to some degree by a decision of 
the United States Court of Appeals for the Federal Circuit as 
well as legal precedent of VA's General Counsel.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7- 
03.  The revised statutory or regulatory provisions may not 
be now applied to any time period before the effective date 
of the change, although the former provision may be applied 
prospectively.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000.

Under the current schedular criteria, Diagnostic Code 7101 
[hypertensive vascular disease (hypertension and isolated 
systolic hypertension)] provides for a 60 percent rating for 
diastolic pressure predominantly 130 or more and a 40 percent 
disability rating for diastolic pressure is predominantly 120 
or more.  A 20 percent disability rating is warranted for 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  A 10 percent disability 
rating is warranted for diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005), effective 
as of January 12, 1998.  See also 62 Fed. Reg. 65219, Dec. 
11, 1997.

Prior to January 12, 1998, hypertension was evaluated, under 
38 C.F.R. § 4.104, Diagnostic Code 7101, as follows:  A 60 
percent rating was assigned for diastolic pressure 
predominantly 130 or more and severe symptoms, while a 40 
percent rating was assigned for diastolic pressure 
predominantly 120 or more and moderately severe symptoms.  A 
20 percent rating was assigned for diastolic pressure 
predominantly 110 or more with definite symptoms, while a 10 
percent rating was assigned for diastolic pressure 
predominantly 100 or more.  When continuous medication was 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was to be assigned.

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997), effective 
prior to January 12, 1998.  

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent evaluation.  
A 10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability. 
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected hypertension with headaches, which is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  He essentially contends that 
the symptomatology associated with his hypertension is more 
severe than is contemplated by the currently assigned rating, 
and that he has headaches that are etiologically related to 
his hypertension and which should be assigned a separate 
disability evaluation.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's hypertension is currently rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)].  
Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability in the veteran's case 
(hypertension).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code or codes 
would be more appropriate, and the veteran has not requested 
that another diagnostic code be used.  

Accordingly, the Board concludes that Diagnostic Code 7101 is 
the most appropriate in this case.

Schedular rating

The current 10 percent rating assigned for the veteran's 
hypertension contemplates diastolic pressure of 100 or more, 
or systolic pressure predominantly 160 or more.  A higher 
rating of 20 percent is appropriate for hypertension 
manifested by diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  Under the 
criteria that were in effect prior to January 12, 1998, the 
diastolic pressure readings that warranted a 10 percent or 20 
percent rating were identical to those currently in effect; 
the revision that took effect on January 12, 1998 added 
systolic readings to the criteria.  

The clinical record is devoid of blood pressure readings made 
between May 1996 and January 12, 1998.  A March 1998 VA 
hypertension examination report shows that his blood pressure 
was recorded as 140/100 and 138/100.  The report of a May 
1999 hypertension examination shows that his blood pressure 
was recorded as 132/90, 122/86, and 118/90.  A private 
medical record dated in December 1999 shows blood pressure 
readings of 122/84 and 156/106.  



VA outpatient treatment records dated between January 2000 
and May 2005 indicate the following blood pressure readings: 

142/92 (January 2000)
120/84 (September 2000)
169/91, 158/111, and 168/110 (July 2001) 
160/100 (July 2001) 
133/87 (February 2003)
146/88 (March 2003) 
140/80 (March 2003) 
140/78 (May 2003) 
160/100 (August 2003) 120/77 (December 2003)
146/76 (August 2004) 
138/90 (April 2005)
132/89 (April 2005)
127/94 (May 2005).  

In brief, the medical records show that the veteran's 
diastolic blood pressure was recorded as ranging between 76 
and 111.  However, of the 23 readings made between March 1998 
and May 2005, on only two occasions was the veteran's 
diastolic blood pressure recorded as 110 or greater; in fact, 
20 of those 23 readings were at 100 or below.  Such readings, 
clearly, cannot be said to be predominantly 110 or greater, 
and the criteria for a 20 percent rating on that basis are 
not met.  Likewise, these records show that systolic pressure 
ranged between 118 and 169.  At no time is systolic pressure 
shown to be greater than 169; in fact, 17 of the 23 readings 
reported were below 150.  As noted above, a 20 percent rating 
is warranted, under the criteria that became effective on 
January 12, 1998, when systolic readings are predominantly 
200 or greater.  A 20 percent rating for hypertension cannot 
be assigned on that basis.

The Board additionally observes that the veteran's compliance 
with prescribed medication regimes is haphazard at best.  A 
May 1999 report notes that, when asked about the medications 
he took, the veteran indicated that he got his medications 
from his sister or his sister's friend.  A March 2003 
treatment record notes that the veteran indicated that he was 
taking his recently deceased father's medications to keep his 
blood pressure under control, while an August 2004 VA 
treatment record notes with regard to the veteran's 
hypertension medications that there was doubt that he was 
taking his medications daily.  An April 2005 record of VA 
treatment indicates an impression of unstable hypertension, 
noting that the veteran had not been compliant with his 
medications.

In short, the medical record indicates that the veteran was 
often deemed to be noncompliant with his medication regimen, 
and would either not take his prescribed anti-hypertension 
medication or take medications prescribed to someone else.  
The implication of the veteran's noncompliance with his 
medication regimen is irrelevant in the instant 
circumstances, inasmuch as the readings set forth above, even 
if made during a period of noncompliance, do not demonstrate 
that the criteria for a higher rating is appropriate.  

In summary, the medical evidence does not demonstrate that a 
schedular rating in excess of 10 percent is warranted for 
service-connected hypertension under either the former or the 
current schedular criteria.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994). 

While the veteran has contended that he suffers from 
headaches that are related to his hypertension, and indeed 
service connection has been granted for headaches as part of 
the hypertension, the report of the January 2005 VA 
examination shows that an etiological relationship between 
any headaches that may be manifested and the veteran's 
hypertension was specifically dismissed by the examining 
physician.  



In particular, the examiner determined that there was no 
"reason to believe that the modest hypertension which he 
displays has any relationship to headache.  Ordinarily 
hypertension is an unusual cause of headache and does so when 
the blood pressure is very high and most commonly when the 
condition of hypertensive encephalopathy is present....[H]is 
blood pressure is very nicely controlled when he is compliant 
and he has never been shown to have hypertensive 
encephalopathy."  

This assessment appears to be congruent with other evidence 
of record, which indicates that the headaches are part and 
parcel of the veteran's alcohol abuse, not the service-
connected hypertension.  For example, a physical examination 
on November 28, 1995 resulted in a diagnosis of 
"hypertension, controlled" and "tension headaches, 
secondary to alcohol."

The Board accordingly finds that any impairment due to 
headaches need not be considered when ascertaining the 
severity of his service-connected hypertension, to include 
any consideration as to whether a separate compensable 
evaluation need be made for a headache disorder.    

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalizations for his hypertension.  While he has been 
hospitalized on numerous occasions since leaving military 
service, the records compiled pursuant to that treatment do 
not show that such hospitalization was mandated by his 
service-connected hypertension.  Rather, these 
hospitalizations were principally for alcohol and drug 
related issues.

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
The Board notes that, while the veteran is in receipt of a VA 
pension, based on his total disability, this inability to 
work was considered due primarily to disabilities other than 
hypertension.  Social Security Administration records show 
that he was considered disabled due to a variety of 
disabilities, to include alcohol abuse.  Any occupational 
impairment resulting from hypertension, as currently 
demonstrated by the veteran, is specifically contemplated in 
the rating currently assigned for that disability.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected hypertension presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

In summary, for reasons expressed above, the Board concludes 
that an increased rating for the veteran's service-connected 
hypertension is not warranted.  
The benefit sought on appeal is accordingly denied 




ORDER

Service connection for dental trauma to teeth numbers 7, 8, 9 
and 10, for the purpose of establishing entitlement to 
outpatient dental treatment, is granted.
To that extent only, the appeal is allowed.

Service connection for residuals of a head injury, to include 
non-psychotic organic brain disorder (claimed as dementia), 
is denied.

An increased disability rating for service-connected 
hypertension with headaches is denied. 


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


